DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           RICHARD V. PARIS,
                               Appellant,

                                      v.

                             ERICA R. PARIS,
                                Appellee.

                                No. 4D17-3280

                                [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. 13-13945
FMCE (36).

   Michael D. Cirullo, Jr. of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale; and Jason A. Brodie and Joshua K. Friedman of Brodie &
Friedman, P.A., Boca Raton, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.